NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0777n.06

                                             Case No. 15-3066                                     FILED
                                                                                           Dec 02, 2015
                             UNITED STATES COURT OF APPEALS                            DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


VIKRAMJEET SINGH,                                            )
                                                             )
        Petitioner,                                          )
                                                             )          ON PETITION FOR REVIEW
v.                                                           )          FROM THE UNITED STATES
                                                             )          BOARD OF IMMIGRATION
LORETTA E. LYNCH, U.S. Attorney General,                     )          APPEALS
                                                             )
        Respondent.                                          )
                                                             )
                                                             )                                 OPINION



BEFORE:          COLE, Chief Judge; SUTTON, Circuit Judge; BELL, District Judge.

        COLE, Chief Judge. Petitioner Vikramjeet Singh, a native and citizen of India, was

arrested after illegally entering the United States. Singh applied for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).                         The Board of

Immigration Appeals (“BIA”) denied Singh’s application on the grounds that he was not

credible, and had not met his burden of showing that he faces persecution or torture if he returns

to India. Singh now petitions for review of the BIA’s decision. 8 U.S.C. § 1252(a). Finding the

BIA’s credibility determination was supported by substantial evidence, we deny the petition.





 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by
designation.
Case No. 15-3066, Singh v. Lynch


                                        I.    Background

         Vikramjeet Singh was born in India on February 18, 1976. A follower of the Sikh

religion, he lived in the town of Tanda Urmar in the majority-Sikh state of Punjab where he

worked as a taxi driver. When he left India to come to the United States in October 2010, Singh

left behind his wife and infant daughter; his wife gave birth to their second daughter about two

months after he was arrested in the United States.

          Singh joined the Amritsar Simranjit Singh Mann Party (“Mann Party”), a Sikh religious

and political organization, in 2007. The Mann Party’s main political objective is the creation of

an independent Sikh nation. Singh, however, says that he primarily viewed the party as a

religious organization and assisted with its charitable mission of providing food and clothing to

the impoverished.

         Singh claims he fled to the United States because he was persecuted by Hindu members

of the Congress Party, one of the most popular and powerful political parties in India.

Specifically, Singh described three incidents where he was beaten by members of the Congress

Party. Based on these incidents, Singh testified that he fears he will be killed if he returns to

India.

         First, Singh claims he was driving to a Mann Party rally in December 2009 when a group

of Congress Party supporters stopped him and his companions. The crowd “started using foul

language.” This escalated to a fist fight between the groups in which Singh and his companions

were beaten. Singh’s group eventually made it to the rally and recounted the incident to Mann

Party leaders. Party leaders took them to the police station, but Singh says the police took no

action “because the country is being ruled by [the] Congress Party.”




                                               -2-
Case No. 15-3066, Singh v. Lynch


       Second, Singh claims he was attending a Mann Party rally in February 2010 when the

speaker, Mann Singh (the head of the Mann Party), “used some offensive words against Hindus.”

Singh alleges Congress Party members who were in attendance then started a fight, during which

Singh was injured.

       Third, Singh claims that on August 15, 2010, he had another altercation with Congress

Party supporters as he drove with his wife and infant daughter to attend a Mann Party rally. As

they were driving to the rally, they passed through a competing Congress Party rally. When

Singh honked his horn so his car could pass, the crowd started “us[ing] foul language.” Singh

says someone pulled him out of the car and a number of people began beating him. Singh also

says the crowd “abus[ed]” his wife by using “very bad” language, though they did not physically

assault her. Singh and his family eventually reached the rally, and were again taken by party

leaders to see the police.   After keeping them waiting for “a long time,” the police took

statements from Singh and his wife and said they would “go take some action,” but they never

did.

       The same day as this third encounter—August 15, 2010—Singh alleges he was alone

when he was stopped by members of the Congress Party. He says the Congress Party members

told him that if he continued supporting the Mann Party he would be killed. This was the last

straw, and made Singh decide to leave the country.

       Singh paid a friend to get him to the United States. On October 8, 2010, Singh flew out

of Delhi. After traveling through several countries, Singh finally arrived in the United States

when an “agent” smuggled him across the Mexican border. Singh did not seek asylum in any of

these other countries.




                                             -3-
Case No. 15-3066, Singh v. Lynch


        Singh’s family has since relocated to the city of Gobindgarh, also in Punjab. They have

not experienced any persecution or violence since Singh left.

        Singh was arrested on October 26, 2010, in Rio Grande City, Texas. An immigration

officer interviewed Singh and found he had a credible fear of persecution. Singh conceded

removability and filed an application for asylum. He posted bond, was released from custody,

and moved to Battle Creek, Michigan. Singh filed a corrected application for asylum on May 24,

2011.

        On August 1, 2012, Singh had a merits hearing before an immigration judge (“IJ”) in

Detroit, Michigan. Singh was the only witness who testified. A continued hearing was held on

October 1, 2012, so Singh could present corroborating documents that he had failed to bring to

the previous hearing.    See 8 U.S.C. § 1158(b)(1)(B)(ii).      In support of his claims, Singh

submitted, among other documents, two Indian driver’s licenses, an affidavit from his wife, and a

letter from the Mann Party’s Secretary.

        On March 8, 2013, the IJ issued a decision denying Singh’s application. The IJ found

that Singh was not credible, and that the documents he submitted were either fraudulent or

fabricated. Thus, Singh had not met his burden of proving his claims for asylum, withholding of

removal, or protection under the CAT. The IJ also found that Singh’s application was frivolous

because it contained knowingly false material.

        On December 30, 2014, the BIA issued a written opinion affirming the IJ’s denial of

asylum, withholding of removal, and protection under the CAT. However, the BIA reversed the

IJ’s determination that Singh’s application was frivolous.




                                                 -4-
Case No. 15-3066, Singh v. Lynch


                                         II.   Analysis

   A. Legal Standards

        “Because the BIA did not summarily affirm or adopt the IJ’s reasoning and provided an

explanation for its decision, we review the BIA’s decision as the final agency determination.”

Young Hee Kwak v. Holder, 607 F.3d 1140, 1143 (6th Cir. 2010) (quoting Ilic-Lee v. Mukasey,

507 F.3d 1044, 1047 (6th Cir. 2007)). We review the BIA’s factual findings, including its

credibility determinations, “[u]nder the deferential substantial evidence standard.” Khozhaynova

v. Holder, 641 F.3d 187, 191 (6th Cir. 2011). The BIA’s decision is “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B); Yu v. Ashcroft, 364 F.3d 700, 702–03 (6th Cir. 2004).

       In order to succeed on an application for asylum, an applicant must show that he “has

suffered past persecution on the basis of race, religion, nationality, social group, or political

opinion; or show that he has a well-founded fear of persecution on one of those same bases.”

Cruz-Samayoa v. Holder, 607 F.3d 1145, 1150 (6th Cir. 2010) (internal quotations marks,

alterations, and citation omitted); see 8 C.F.R. § 1208.13(b). Similarly, withholding removal

requires an applicant to show that he faces a “clear probability” of persecution based on one of

these same protected grounds. Almuhtaseb v. Gonzales, 453 F.3d 743, 749 (6th Cir. 2006). To

qualify for CAT protection, the applicant must show it “is more likely than not that he or she

would be tortured if removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2).

       Under the REAL ID Act, when determining an asylum applicant’s credibility, the trier of

fact may consider “any inaccuracies or falsehoods in [an applicant’s] statements, without regard

to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim,

or any other relevant factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).       An adverse credibility



                                               -5-
Case No. 15-3066, Singh v. Lynch


determination is fatal to claims for asylum, withholding of removal, and protection under the

CAT. Slyusar v. Holder, 740 F.3d 1068, 1072, 1074 (6th Cir. 2014). This is because a finding

that the applicant “did not testify credibly precludes her from meeting any of these [claims’]

burdens of proof.” El-Moussa v. Holder, 569 F.3d 250, 257 (6th Cir. 2009).

    B. BIA’s Credibility Determination Was Supported by Substantial Evidence

         We review the grounds relied on by the BIA to determine whether the adverse credibility

determination was supported by substantial evidence.1 See Khozhaynova, 641 F.3d at 193 (citing

Zhao v. Holder, 569 F.3d 238, 247–48 (6th Cir. 2009)).                          The BIA highlighted several

inconsistencies in Singh’s testimony in finding him not credible. When considered as a whole,

see El-Moussa, 569 F.3d at 256, they provide substantial evidence supporting the BIA’s

decision.

         When he was first arrested, Singh did not say he was in the United States seeking asylum.

Instead, he told Border Patrol officers that he came to the United States to look for employment

in New York. Only later did he claim religious or political persecution.

         Singh’s claims of persecution are based on three specific incidents where he was

allegedly assaulted by members of the Congress Party. But Singh did not mention the February

2010 incident in either his initial or corrected asylum applications. Instead, Singh only first

raised it in his testimony at the first merits hearing. We have previously held that an application

for asylum need not contain every detail of the claim as long as it “contain[s] at least some

indication of the type of assertions that will be made.” Kaba v. Mukasey, 546 F.3d 741, 749–50

(6th Cir. 2008). Singh’s application certainly contains more than vague, non-specific allegations.

1
  In his brief, Singh challenges some credibility-related findings made by the IJ that the BIA either did not address
(see Petitioner’s Br. at 16–17 (discussing whether Singh’s appearance is consistent with being a Sikh)), or explicitly
rejected (see id. at 20–21 (discussing Singh’s failure to detail which party leaders took him to the police station)).
Because the BIA did not rely on these findings, we need not address them here. See Slyusar, 740 F.3d at 1073
(citing INS v. Orlando Ventura, 537 U.S. 12, 16 (2002)).

                                                        -6-
Case No. 15-3066, Singh v. Lynch


See id. Notably, though, Singh detailed the other two incidents in his application, but completely

omitted any mention of the February 2010 incident. The absence of such an important episode to

his claims supports the BIA’s skepticism about this incident. See, e.g., Sy v. Holder, 337 F.

App’x 487, 495 (6th Cir. 2009); Atugah v. Holder, 321 F. App’x 431, 436 (6th Cir. 2009).

       Further, Singh submitted inconsistent evidence describing the other two incidents. As to

the December 2009 incident, Singh testified that Congress Party members beat him as he was on

his way to a Mann Party rally. But Singh’s wife submitted an affidavit saying that the two of

them were on their way to meet a relative when Hindus stopped and assaulted them. Singh was

also inconsistent as to whether his wife was even present: in his asylum application he attested

that his wife was with him and the Congress Party “verbally yelled and used abusive language,”

but when he first testified to the IJ about the incident he said that she was not with him on that

day. At the continued hearing, he again changed his story and said that his wife was present at

both the December 2009 and August 2010 incidents.

       As to the August 2010 incident, Singh testified that Congress Party members beat him

and verbally harassed his wife. Again, his wife’s affidavit contradicts his testimony, as she says

that both of them were “beaten.” Singh accounted for this contradiction by explaining that, in his

culture, verbal harassment is equivalent to physical beating, but the BIA found this to be an

inadequate explanation for the discrepancy.

       This confusion between verbal harassment and physical beating also arose in Singh’s

complaints about the police. Singh claimed in his asylum applications that the police beat him

when he tried to report his altercations with the Congress Party; he also claimed the police

“harassed” him and forced him to give them free rides in his taxi. During his testimony

regarding the three incidents, however, Singh criticized the police for failing to investigate his



                                              -7-
Case No. 15-3066, Singh v. Lynch


complaints—he did not mention any beatings. When pressed to explain the discrepancy, Singh

admitted the police never actually beat him and explained they only “use[d] very filthy language

which I consider is as bad as beating somebody.”         Singh testified that he understood the

difference between verbal abuse and physical violence, so his attempts to explain away these

discrepancies were unconvincing to the BIA.

       Another inconsistency highlighted by the BIA was Singh’s alternating description of

himself as either a “member” of or a “worker” for the Mann Party. Singh argues that this is

merely an issue of translation—that the two words mean the same thing. But Singh also often

objected to being called a member—he repeatedly said he was “just” a worker. One wonders

why, if “member” and “worker” are interchangeable terms, Singh made such an effort to

distinguish them.    Regardless of the reason, the BIA found Singh’s explanation for his

inconsistent terminology “not persuasive.”

       Similarly, in Singh’s initial interview with an immigration officer, he stated that he had

never been a member of any political party. Singh argues that he views the Mann Party as a

primarily religious organization, rather than a political one. And yet, the very first time he was

asked about the Mann Party at his merits hearing, he described it as a “religious party and a

political party.”   This type of direct contradiction certainly calls into question Singh’s

relationship to the Mann Party.

       A few of the inconsistencies highlighted by the BIA are less significant. For example,

when testifying about the August 2010 incident, Singh stated that his wife and daughters were

with him. But Singh’s second daughter was not born until December 30, 2010, four months after

the incident and two months after Singh had been apprehended in the United States. As another

example, Singh’s asylum application lists six countries he traveled through to reach the United



                                              -8-
Case No. 15-3066, Singh v. Lynch


States, but while testifying at his hearing he initially listed only four. After this oversight was

pointed out to him, though, he was able to name all six. While these are certainly “inaccuracies”

that can properly be considered in assessing Singh’s credibility, we have previously cautioned

that the BIA should “exercise due care” before relying on de minimis inconsistencies to assess

credibility. See Slyusar, 740 F.3d at 1074–75. Still, such inconsistencies can be properly

considered as part of the totality of the circumstances even if they would not themselves be

sufficient to support an adverse credibility finding. See El-Moussa, 569 F.3d at 256.

       The BIA also found that the documents Singh offered at the October 1, 2012, hearing did

not rehabilitate his credibility. Singh testified that he did not bring his Indian driver’s license to

the original hearing because it was not translated into English. But the licenses he submitted at

the continued hearing were in English. In addition to the previously described discrepancies

between Singh’s testimony and his wife’s affidavit, the BIA also noted that the affidavit was

notarized several days before Singh’s wife signed it. And the letter from the Mann Party’s

Secretary, which was offered to prove Singh’s affiliation with the party, was found to be

“fraudulent on its face” due to its being dated June 27, 2012—more than a month before the

August 1, 2012, hearing where Singh testified that he would contact people in India to request

such a letter. Even crediting the substance of the letter, the BIA concluded it does not help Singh

because it provides no details as to his activities with the Mann Party or the past persecution he

suffered.

       Our role is not to evaluate Singh’s credibility in the first instance. We only ask whether

the BIA’s decision is supported by substantial evidence. Although Singh offers explanations for

most of the inconsistencies in his evidence, they do not “meet the high standard of compelling a




                                                -9-
Case No. 15-3066, Singh v. Lynch


contrary result.” Yu, 364 F.3d at 704. The BIA was not required to accept them, and there is

substantial evidence supporting that decision.

                                       III.      Conclusion

       For the forgoing reasons, we deny Singh’s petition for review.




                                                 - 10 -